NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2801
                                       __________

                                  JAMESON ROSADO,
                                               Appellant

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-15-cv-03999)
                      District Judge: Honorable John M. Vazquez
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 5, 2021
               Before: AMBRO, PORTER and SCIRICA, Circuit Judges

                             (Opinion filed: March 10, 2021)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jameson Rosado appeals from the District Court’s order entering summary

judgment in favor of the Attorney General of the United States. We will affirm.

                                            I.

       Rosado was employed by the Federal Bureau of Investigation from 1992 until his

termination in 2011. In 2015, he filed suit raising claims of discrimination and other

misconduct relating to his employment. Following a series of dismissals and amended

complaints, the District Court allowed three of Rosado’s claims to proceed to discovery.

       In those claims, Rosado alleged that FBI personnel violated Title VII of the Civil

Rights Act of 1964 by retaliating against him for filing a complaint with the Equal

Employment Opportunity Commission in 2008. Rosado claimed that FBI personnel

retaliated against him for filing the complaint by: (1) not appointing him to the Evidence

Response Team in 2010; (2) not approving him for the Student Loan Repayment Program

in 2009 and 2010; and (3) referring him to the Investigation Division in 2011 for the

workplace misconduct that ultimately led to his termination.

       Following discovery, the Attorney General filed a motion for summary judgment.

The District Court granted that motion, and Rosado now appeals.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291. On appeal, Rosado challenges only

the District Court’s entry of summary judgment against him. Our review of that ruling is

plenary. See Pearson v. Prison Health Serv., 850 F.3d 526, 533 (3d Cir. 2017). Having

                                             2
conducted that review, we will affirm substantially for the reasons explained by the

District Court.

       Rosado has not raised any persuasive challenges to the District Court’s ruling.

Rosado devotes much of his filings to complaints about a New Jersey criminal matter

involving voicemails that he left for a Magistrate Judge after the District Court’s entry of

summary judgment. That criminal matter is beyond the scope of this appeal. To the

extent that Rosado’s filings can be read to argue that this criminal matter reveals bias or

misconduct on the part of the Magistrate Judge, Rosado has shown no basis for any such

argument and our review reveals none.

       Rosado’s arguments do not otherwise state any basis for relief. Rosado argues that

the Attorney General did not produce certain documents during discovery, but he does

not challenge any specific discovery ruling and largely fails to specify what he sought or

how he believes it would have helped his case. 1 In any event, we have reviewed his

arguments in this regard and discern no basis for relief. Rosado also argues that the

District Court overlooked certain issues, but he again largely fails to relate those issues to




1
 Rosado claims, for example, that the Attorney General did not produce the names of
two Assistant Special Agents-in-Charge who allegedly told Mike Ward, the Special
Agent-in-Charge of the Newark Division, that Rosado previously impersonated an agent.
That information does not appear relevant to any of Rosado’s claims or to the District
Court’s reasons for entering summary judgment on those claims.

                                              3
any of his specific claims or to any of the District Court’s reasons for rejecting those

claims. Those issues do not undermine the District Court’s rulings in any event. 2

       In sum, neither Rosado’s arguments nor our review reveals anything calling the

District Court’s well-reasoned rulings into question.

                                             III.

       For these reasons, we will affirm the judgment of the District Court. Rosado’s

pending motions, including his motions to disqualify appellee’s counsel and for

appointment of counsel, are denied.




2
 Rosado argues, for example, that the District Court overlooked a September 9, 2014
decision by an EEOC administrative judge who concluded that the FBI did not retaliate
against him. His arguments in that regard consist largely of handwritten notations such
as “not true” next to many of the administrative judge’s statements. Rosado does not
explain how this document undermines the District Court’s rulings, and it does not.
                                             4